Citation Nr: 1602229	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The VA RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's VA electronic claims file.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing has been associated with the Veteran's VA electronic claims folder.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's tinnitus began in active service.

2.  The evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder was caused by the now-service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving doubt in the Veteran's favor, an acquired psychiatric disorder was caused by the now-service-connected tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been Tet.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Entitlement to service connection for tinnitus

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show the following: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

      Analysis

The Veteran served as a gunner's mate.  Therefore, in-service noise exposure is conceded.  The September 2010 VA examiner diagnosed tinnitus.  Thus, the evidence establishes a current disability.

A December 1972 private treatment record reflects that the Veteran complained of ringing in his ears.  A September 1999 private treatment record reveals that the appellant had a progressively louder rumbling noise in the right ear and that he had an episode of sound distortion many years ago.

In a September 2010 VA examination report, the examiner noted that the September 1999 private treatment record documents well the extensive medical investigation regarding an acute onset of tinnitus and that there is no mention in that treatment record of tinnitus being attributable to military service.  The examiner further noted that there is no other prior evidence of chronicity or continuity of care regarding tinnitus during the 30 years following release from active duty and that there is no documentation in the available service treatment records of complaints of tinnitus during active service, to include at separation when ear-related problems were denied.  The examiner opined that the etiology of the tinnitus remains unknown or a matter of mere speculation.  The examiner further opined that it is less likely as not that the tinnitus is caused by or the result of noise exposure encountered during military service.  The basis of the examiner's opinion was the extensive medical evaluation findings and opinions documented in the September 1999 treatment record, the lack of chronicity or continuity of care regarding tinnitus prior to September 1999, and the lack of documentation in service treatment records.

In a January 2011 addendum to the September 2010 VA examination report, a VA audiologist opined that it is less likely than not that the reported episodes of tinnitus are related to the Veteran's military service, to include noise exposure, and that it is more likely than not that the tinnitus is associated with other causes.  The audiologist's basis was that a review of the medical records, both military and civilian, shows no complaint of tinnitus prior to late 1972 and that there is an intervening period of nearly three years from his discharge from service to that complaint.  The audiologist added that the 1972 treatment record reveals that mention of a "ringing in the ears" is associated with numerous other physiologic symptoms clearly associated with an acute episode of emotional distress and that the medical records show no direct connection between the complaints of tinnitus and military noise exposure.

In an April 2012 statement, a private doctor specializing in ear, nose, and throat disorders opined that based on the examination, history, and audiometric testing, it is more likely than not the tinnitus is related to in-service noise exposure.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Veteran alleges that he has had ringing in his ears since active service, and the Board finds him credible in light of the 1972 private treatment record documenting a complaint of ringing in the ears.  The April 2012 private doctor statement relating the tinnitus to in-service noise exposure is based on the appellant's reporting of symptomology.  Although the VA audiologist who prepared the January 2011 addendum to the September 2010 VA examination report provided a thorough basis for his opinion and reviewed the 1972 private treatment record, the evidence is in equipoise as to whether the Veteran's tinnitus is related to active service.  

In summary, the Board is of the opinion that the claimant has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is accordingly allowed.

Entitlement to service connection for an acquired psychiatric disorder, to include secondary to tinnitus

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

      Analysis

VA treatment records and a September 2010 VA examination report reflect a diagnosis of an acquired psychiatric disorder.  Service connection is now in effect for tinnitus.

The December 1972 private treatment records reflect that the claimant complained of ringing in the ears and that anxiety-type neurosis was diagnosed.  The September 2010 VA examiner opined that it is at least as likely as not that the Veteran's current mild anxiety disorder not otherwise specified is secondary to his tinnitus.  An August 2009 VA treatment record reveals that the appellant stated he started having panic attacks after his ringing in his ears became intolerable.

The September 2010 VA examiner has related the acquired psychiatric disorder to tinnitus.  The evidence is in equipoise as to whether the whether the Veteran's acquired psychiatric disorder was caused by the now-service-connected tinnitus as opposed to being aggravated. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder based upon causation by tinnitus.  The benefit sought on appeal is accordingly allowed.

Since the Board is granting service connection for an acquired psychiatric disorder based on causation by the service-connected tinnitus, the Board does not need to address whether the acquired psychiatric disorder was aggravated by tinnitus and whether the acquired psychiatric disorder was incurred in or aggravated by active service.


ORDER

Entitlement to service connection for tinnitus.

Entitlement to service connection for an acquired psychiatric disorder based upon causation by tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


